           Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 1 of 26



John A. Husmann
Gustavo A. Otalvora
BATESCAREY LLP
191 N. Wacker, Suite 2400
Chicago, IL 60606
Telephone: (312) 762-3100
Facsimile: (312) 762-3200
Email: jhusmann@batescarey.com
Email: gotalvora@batescarey.com
        - and -
Jesse Beaudette
Ryan T. Heuwinkel
BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
283 West Front, Suite 201
Post Office Box 7729
Missoula, Montana 59807-7729
Telephone: (406) 532-7800
Facsimile: (406) 549-2253
Email: mail@bebtlaw.com

Attorneys for Plaintiff

                               IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF MONTANA
                                           GREAT FALLS DIVISION
BITCO GENERAL INSURANCE                             )
CORPORATION,                                        )     Cause No. CV-18-00087-BMM-JTJ
                                                    )
                Plaintiff,                          )     THE HON. BRIAN MORRIS
                                                    )
        -vs.-                                       )        BITCO GENERAL INSURANCE
                                                    )       CORPORATION’S RESPONSE IN
J. BURNS BROWN OPERATING CO.,                       )      OPPOSITION TO J. BURNS BROWN
                                                    )      OPERATING CO.’S CROSS-MOTION
                Defendant.                          )         FOR SUMMARY JUDGMENT
                                                    )

         Plaintiff BITCO General Insurance Corporation (“BITCO General”), pursuant to the

Court’s Order dated April 29, 2019 (Doc. No. 41), respectfully submits this Response in

Opposition to Defendant J. Burns Brown Operating Co.’s (“JBBOC”) Cross-Motion for

Summary Judgment (Doc. No. 45).


PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT                Page 1
           Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 2 of 26




                                                    Table of Contents

I.       INTRODUCTION ...............................................................................................................5

II.      DISPUTED AND UNDISPUTED FACTS .........................................................................6

III.     ARGUMENT .......................................................................................................................7

         A.        The Umbrella Policy Form Does Not Provide “Follow Form”
                   Coverage, and the Umbrella Policy’s Pollution Exclusion Does
                   Not Follow the Form of the Primary Policy ............................................................7

         B.        The Umbrella Policy’s Pollution Exclusion Clearly and
                   Unambiguously Applies to Exclude Coverage for the Underlying
                   Clean-Up Costs ........................................................................................................9

                   1.         The Primary Policy Constitutes “Underlying Insurance” ..........................11

                   2.         The “Underlying Insurance” at Issue Does Not Provide
                              Coverage for the Clean-Up Costs at the Limits Shown in
                              the Umbrella Policy’s Schedule of “Underlying Insurance”
                              ($1 Million) ................................................................................................12

         C.        The Marjo Decision Is Irrelevant to this Action, as that Case
                   Involved Distinguishing Facts and Did Not Address the Issues
                   Raised in this Case .................................................................................................15

         D.        The Doctrine of Ambiguity Has No Application to the Umbrella
                   Policy and Its Pollution Exclusion .........................................................................17

                   1.         The Pollution Exclusion’s Limitation of the Definition of
                              “Underlying Insurance” Is Facially Unambiguous and, in
                              any Event, Is Irrelevant to this Action .......................................................18

                   2.         The Title of the Pollution Exclusion’s Endorsement Does
                              Not Create an Ambiguity ...........................................................................19

                   3.         The Schedule of Underlying Insurance Does Not List the
                              Primary Policy’s Contamination Coverage Endorsement
                              Because the Umbrella Policy Does Not Follow the
                              Contamination Coverage Endorsement .....................................................21

         E.        The Reasonable Expectations Doctrine Does Not Apply Because
                   JBBOC’s Alleged Expectations Contradict the Clear and
                   Unambiguous Terms of the Pollution Exclusion ...................................................21

PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT                          Page 2
           Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 3 of 26



IV.      CONCLUSION ..................................................................................................................24




PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT                         Page 3
             Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 4 of 26



                                                      TABLE OF AUTHORITIES

Cases

BITCO General Ins. Corp. v. Marjo Operating Co., Inc., No. CIV-14-1220-D,
2016 WL 3920467, at *1 (W.D. Oka., July 15, 2016) .......................................................................... 15, 16

Fisher v. State Farm Mut. Auto. Ins. Co., 305 P.3d 861 (Mont. 2013)....................................... 7, 17, 21, 24

Giacomelli v. Scottsdale Ins. Co., 221 P.3d 666 (Mont. 20019).......................................................... 17, 22

Haering v. Topa Ins. Co., 244 Cal. App. 4th 725 (2016)............................................................................ 20

In re Healthsouth Corp. Ins. Lit., 308 F. Supp. 2d 1253 (N.D. Ala. 2004) ................................................ 20

James v. Chicago Title Ins. Co., 339 P.3d 420 (Mont. 2014) ................................................................. 7, 23

Kilby Butte Colony, Inc. v. State Farm Mut. Auto. Ins. Co., 403 P.3d 664 (Mont. 2017) ...................... 7, 13

Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Donaldson Co., Inc., 272 F. Supp. 3d 1099
(D. Minn. 2017) ............................................................................................................................................ 8

Nat’l Union Fire Ins. Co. v. Ready Pac Foods, Inc., 782 F. Supp. 2d 1047
(C.D. Cal. 2011) .......................................................................................................................................... 20

Newbury v. State Farm Fire & Cas. Ins. Co. of Bloomington, Ill., 184 P.3d 1021 (Mont. 2008) .......... 7, 22

Phoenix Ins. Co. v. Ed Boland Construction, Inc., 229 F. Supp. 3d 1183 (D. Mont. 2017) ......................... 9

State Farm Mut. Auto. Ins. Co. v. Braun, 793 P.2d 253 (1990) .................................................................. 23

Stonehocker v. Gulf Ins. Co., 368 P.3d 1187 (Mont. 2016) ........................................................................ 23

Transamerica Ins. Co. v. Royle, 656 P.2d 820 (Mont. 1983) ..................................................................... 23

Wadzinski v. Auto-Owners Ins. Co., 818 N.W.2d 819 (Wisc. 2012) .................................................. 8, 9, 19

Rules

Local Rule 56.1(c) ........................................................................................................................................ 6

Other Authorities

Ostrager & Newman, Handbook on Insurance Coverage Disputes, § 13.01 (17th ed. 2014) ....... 20




PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT                                    Page 4
           Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 5 of 26



                                        I.   INTRODUCTION

          The BITCO umbrella policy’s pollution exclusion clearly and unambiguously excludes

coverage for the Montana Department of Environmental Quality’s demand that JBBOC cleanup

and remediate the subject oil spill (“Clean-Up Costs”).        However, the pollution exclusion

contains one exception: the exclusion does not apply if JBBOC has “underlying insurance” that

covers the pollution at issue “at the limits shown” in the umbrella policy’s Schedule of

Underlying Insurance. The only issue in dispute is whether the exception to the pollution

exclusion applies. As set forth below, the separate BITCO primary policy issued to JBBOC—

which is not at issue in this litigation—constitutes “underlying insurance,” however that

“underlying insurance” does not provide coverage for the Clean-Up Costs “at the limits shown”

in the Umbrella Policy’s Schedule of Underlying Insurance ($1 million).             Therefore, the

exception to the pollution exclusion is not satisfied, and JBBOC can never satisfy its burden to

prove that the exception applies.

         JBBOC, however, ignores this key language in the pollution exclusion, and instead

makes a series of arguments that are factually and legally meritless, and that are irrelevant to the

Court’s analysis of the operative policy language.         JBBOC also mistakenly argues that

Montana’s reasonable expectations doctrine somehow applies to nullify the unambiguous

pollution exclusion. JBBOC, however, falls well short of meeting its burden of demonstrating

coverage under the umbrella policy. Therefore, as set forth below, the pollution exclusion

applies to bar coverage for this matter.




PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT            Page 5
           Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 6 of 26



                             II.        DISPUTED AND UNDISPUTED FACTS

         Pursuant to Local Rule 56.1(c), the parties entered into a Statement of Stipulated Facts

(Doc. 38), upon which the parties have relied in support of their respective cross-motions for

summary judgment. Those pertinent facts are summarized in BITCO General’s Brief in Support

of Cross-Motion for Summary Judgment (Doc. 44), which is incorporated herein.

         In addition to the facts set forth in the Statement of Stipulated Facts, JBBOC’s Brief

alleges several additional facts without any evidentiary support for same. BITCO General

disputes and objects to those unsupported facts, which include but are not limited to the

following:

    •    JBBOC contends that “the Parties bargained for pollution coverage as an integral
         component of the BITCO Program.” (Doc. 46 at 18, 19.)

    •    JBBOC contends that “BITCO is an insurer specializing in providing insurance for coal
         entities, oil operators, heavy industry, etc.” (Id. at 6.)

    •    JBBOC contends that “BITCO markets these products as an insurance ‘Program,’
         tailored to cover the particular risks of the types of businesses BITCO insureds operate.”
         (Id.)

    •    JBBOC contends that JBBOC purchased the “BITCO Program” to cover “three principle
         risks an oil and gas producer faces: (1) rupture or leakage of a crude oil pipe or vessel at
         the well sites, (2) liability arising from operation of company trucks or other vehicles, and
         (3) liability to non-employees for injury or death on the company’s well sites.” (Id. at 12-
         13.)

    •    JBBOC contends that the “BITCO Umbrella Policy incorporates the [BITCO] Primary
         Policy as ‘underlying insurance.’” (Id. at 13)

    •    JBBOC contends that the “Umbrella Policy does not exclude pollution.” (Id. at 22.)

    •    JBBOC contends that the Umbrella Policy does not list the Primary Policy’s
         Contamination Coverage Endorsement and its sublimit in the Schedule of Underlying
         Insurance as a result of negligence or an unintentional mistake due to “mixing and
         matching I.S.O. forms without regard to the ultimate result.” (Id. at 26.)

         There is no support in the record for any of these statements, and therefore they must be


PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT               Page 6
           Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 7 of 26



ignored. In any event, even if true, none of these allegations have any bearing at all on the legal

issues raised in the cross-motions, and can therefore be disregarded.

                                        III.      ARGUMENT

         The interpretation of an insurance contract is a question of law for the Court to decide.

Newbury v. State Farm Fire & Cas. Ins. Co. of Bloomington, Ill., 184 P.3d 1021, 1025 (Mont.

2008). When interpreting an insurance policy, Montana courts read insurance policies as a

whole and reconcile the policy’s various parts to give each part meaning and effect. Kilby Butte

Colony, Inc. v. State Farm Mut. Auto. Ins. Co., 403 P.3d 664, 668 (Mont. 2017). Montana courts

“accord the usual meaning of the terms and the words in an insurance contract, and [they]

construe them using common sense.” Fisher v. State Farm Mut. Auto. Ins. Co., 305 P.3d 861,

865 (Mont. 2013). Under Montana law, a court cannot create an ambiguity where none exists.

Newbury, 184 P.3d at 1025. In addition, a court may not distort policy language in the face of a

reasonable interpretation of the policy provision, and a court may not adopt a construction that

would “do violence” to the language of the policy. James v. Chicago Title Ins. Co., 339 P.3d

420, 424 (Mont. 2014).

A.       The Umbrella Policy Form Does Not Provide “Follow Form” Coverage, and the
         Umbrella Policy’s Pollution Exclusion Does Not Follow the Form of the Primary
         Policy

         BITCO General issued both the primary policy (“Primary Policy”) and the subject

umbrella policy (“Umbrella Policy”) to JBBOC. (Statement of Stipulated Facts, at ¶¶ 17 – 22.)

It is undisputed that the Primary Policy contains a “Total Pollution Exclusion” that would have

otherwise excluded coverage for the underlying Clean-Up Costs. (Id.) However, for the Primary

Policy only, JBBOC purchased pollution coverage, which is provided by way of an endorsement

captioned “Contamination or Pollution Coverage” (“Contamination Coverage Endorsement”).


PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT              Page 7
           Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 8 of 26



(Id.)    The Primary Policy’s Contamination Coverage Endorsement provides coverage for

property damage arising out of the release or escape of oil, with an aggregate limit of insurance

of up to $100,000. (Id. at ¶¶ 21-22.)

         Throughout its Brief, JBBOC repeatedly suggests that the Umbrella Policy provides

follow form coverage. The Umbrella Policy itself, however, is not a “follow form” policy.1

Rather, the Umbrella Policy is a stand-alone “umbrella” policy—separate and apart from the

Primary Policy—which contains its own insurance terms, conditions, and exclusions. (See Ex. 3

to Stipulated Facts, Doc. 38-3); see also Wadzinski v. Auto-Owners Ins. Co., 818 N.W.2d 819,

829 (Wisc. 2012) (contrasting follow-form policies with stand-alone excess policies and stating

that even “following form policies regularly include terms and provisions that afford distinct

coverage or exclusions from those provided in the underlying policy.”). Therefore, to determine

whether the Umbrella Policy provides coverage for the underlying Clean-Up Costs, the Court

must interpret the Umbrella Policy only, and the terms of the Primary Policy and the “BITCO

insurance program” are irrelevant to this dispute.

         Unlike the Primary Policy, the Umbrella Policy contains a pollution exclusion by way of

endorsement captioned “Pollution Exclusion – Follow Form” (“Pollution Exclusion”), which as

set forth below applies to bar coverage for this matter. (Ex. 3 to Stipulated Facts, Doc. 38-3, at

pg. 40.)     Contrary to JBBOC’s contention, the Pollution Exclusion is not a “follow-form”
1
  See Wadzinski v. Auto-Owners Ins. Co., 818 N.W.2d 819, 829 (Wisc. 2012) (stating that “following
form” is an “insurance industry term of art that is typically understood . . . to suggest that an excess or
umbrella policy incorporates the terms of another underlying policy,” and that following form policies
“are typically very short, in that they simply state their adoption of underlying policy terms, usually
without much else.”); Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Donaldson Co., Inc., 272 F. Supp. 3d
1099, 1103 (D. Minn. 2017) (stating that an excess policy is a follow-form policy “if the excess policy
includes language stating that it follows the same terms as the underlying policy, including definitions,
conditions, exclusions and, as relevant to the case at hand, endorsements.”).




PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT             Page 8
           Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 9 of 26



endorsement, rather it is an exclusion for pollution liability that contains an “underlying

insurance” exception (or “follow-form exception). See Wadzinski, 818 N.W.2d at 829 (holding

that an exclusion provided in an endorsement to a “stand-alone” umbrella policy was not a

“following form” endorsement, and stating that such a conclusion made “little sense, as the term

[“following form”] is one that is applied to policies as a whole, not to endorsements to a stand-

alone policy.”) (emphasis added).

         This distinction is particularly important because, under well-established Montana law, if

the Court determines that the Pollution Exclusion applies to the underlying Clean-Up Costs

(which is undisputed in this case), then JBBOC bears the burden of demonstrating that the

“underlying insurance” exception applies. See Phoenix Ins. Co. v. Ed Boland Construction, Inc.,

229 F. Supp. 3d 1183, 1188 (D. Mont. 2017) (discussing the burden of proof in insurance policy

interpretation and noting that “[t]he insured has the burden to prove an exception to an

exclusion”). In light of the language set forth in the Umbrella Policy, JBBOC’s characterization

of the Umbrella Policy and its Pollution Exclusion as providing “follow form” coverage is

mistaken, and does not aid JBBOC in satisfying its burden of proof that the exception applies.

B.       The Umbrella Policy’s Pollution Exclusion Clearly and Unambiguously Applies to
         Exclude Coverage for the Underlying Clean-Up Costs

         The Pollution Exclusion excludes coverage for pollution liability but contains one

exception: the exclusion does not apply if there is “underlying insurance” that covers the

pollution at issue “at the limits shown” in the Umbrella Policy’s Schedule of Underlying

Insurance. (Ex. 3 to Stipulated Facts, Doc. 38-3, at pg. 40.) If this “underlying insurance”

exception applies, then the Umbrella Policy is subject to (or “follows”) the coverage limitations

set forth in that “underlying insurance.”      Specifically, the Pollution Exclusion provides as

follows:

PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT           Page 9
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 10 of 26



         It is agreed that this policy does not apply to:

         (1)       “Bodily injury,” “property damage” or “personal and advertising injury”
                   arising out of the actual, alleged or threatened discharge, dispersal,
                   seepage, migration, release or escape of “pollutants” at any time; or

         (2)       Any loss, cost, or expense arising out of any:

                   (a)      Request, demand or order that any insured or others test for,
                            monitor, clean up, remove, contain, treat, detoxify or neutralize, or
                            in any way respond to, or assess the effects of “pollutants”; or

                   (b)      “Claim” or “suit” on behalf of a governmental authority for
                            damages because of testing for, monitoring, cleaning up, removing,
                            containing, treating, detoxifying or neutralizing, or in any way
                            responding to, or assessing the effects of “pollutants.”

         This exclusion does not apply if insurance for such “bodily injury,” “property
         damage” or “personal and advertising injury” is provided by “underlying
         insurance” at the limits shown in the schedule of “underlying insurance.”
         Coverage for such “bodily injury,” “property damage” or “personal and
         advertising injury” is subject to the same limitations as the “underlying
         insurance.”

         The definition of “underlying insurance” does not include insurance coverage
         afforded by:

         GENERAL LIABILITY – COVERAGE D. – LIMITED POLLUTION
         COVERAGE;

                                              *             *   *

         “Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant,
         including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste
         includes materials to be recycled, reconditioned or reclaimed.

                                              *             *   *

Id. (italics added).

         Therefore, to determine whether the Umbrella Policy’s Pollution Exclusion bars coverage

here, the Court must first determine whether the Clean-Up Costs at issue fall within the scope of




PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT                 Page 10
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 11 of 26



the Pollution Exclusion and, if so, the Court must then determine whether the “underlying

insurance” exception applies. (See id.)

         Here, JBBOC has conceded that the answer to the first question is yes.2 Therefore, the

only question at issue here is whether the “underlying insurance” exception applies. To prove

that the exception applies, JBBOC must demonstrate that: (1) JBBOC has “underlying

insurance” that provides coverage for the Clean-Up Costs, and (2) that said “underlying

insurance” provides coverage for the Clean-Up Costs at the limits shown in the Umbrella

Policy’s schedule of “underlying insurance.” (See id.) As set forth below, the first requirement

is met by the Primary Policy, but critically, the second requirement is not met, and thus the

“underlying insurance” exception does not apply. Accordingly, the Pollution Exclusion applies

to bar coverage for the underlying Clean-Up Costs.

         1.        The Primary Policy Constitutes “Underlying Insurance”

         JBBOC has “underlying insurance” that provides coverage for the underlying Clean-Up

Costs—subject to a $100,000 sublimit—and that “underlying insurance” is the Primary Policy as

amended by Contamination Coverage Endorsement. It is undisputed that the Umbrella Policy

defines “underlying insurance” as encompassing either (1) coverage afforded under the policies

designated on the Schedule of Underlying Insurance located on the umbrella policy’s

declarations page, or (2) any other insurance that was available to the insured. (Id. at pg. 31.)

Here, the Umbrella Policy lists the Primary Policy on its Schedule of Underlying Insurance, and

2
  JBBOC did not address this issue in its Brief, as it admitted in the Statement of Stipulated Facts that the
DEQ-mandated Clean-Up Costs constitutes (1) “property damage” “arising out of the actual, alleged or
threatened discharge, dispersal, seepage, migration, release or escape of ‘pollutants’ at any time” and (2)
“loss, cost or expense arising out of any . . . [r]equest demand or order that any insured or others test for,
monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the
effects of ‘pollutants.’” (Stipulated Facts, Doc. 38 at ¶¶ 24-25.)



PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT              Page 11
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 12 of 26



thus the Primary Policy falls within the first prong of the definition of “underlying insurance.”

(Id. at pg. 6.) Neither party has contended that there was any other insurance policy available.

Further, the Primary Policy provides coverage for the underlying Clean-Up Costs (by way of the

Primary Policy’s Contamination Coverage Endorsement). (Stipulated Facts, Doc. 38, at ¶¶ 21-

23.)    Therefore, the Primary Policy constitutes “underlying insurance” that provides coverage

for the Clean-Up Costs.

         JBBOC contends that the Primary Policy’s Contamination Coverage Endorsement

itself—as opposed to the Primary Policy—constitutes “underlying insurance.” (Doc. 46 at 17-

18.) The terms of the Umbrella Policy do not support such an illogical conclusion, given that the

Contamination Coverage Endorsement is not a separate policy but rather is a coverage grant

contained in a policy that is already listed in the Schedule of Underlying Insurance. In any

event, this is a distinction without consequence because, as set forth below, the “underlying

insurance” does not provide coverage for the Clean-Up Costs at the limits shown in the Umbrella

Policy’s Schedule of Underlying Insurance.

         2.        The “Underlying Insurance” at Issue Does Not Provide Coverage for the
                   Clean-Up Costs at the Limits Shown in the Umbrella Policy’s Schedule of
                   “Underlying Insurance” ($1 Million)

         In order for the “underlying insurance’ exception to apply, the “underlying insurance”

must provide coverage for the Clean-Up Costs at the limits shown in the Umbrella Policy’s

schedule of “underlying insurance.” (Ex. 3 to Stipulated Facts, Doc. 38-3, at pg. 40.) Here, the

Umbrella Policy’s schedule of “underlying insurance” lists the Primary Policy with limits of $1

million per “occurrence” (and $2 million in the general aggregate). (Id. at 6.) However, the

Primary Policy (by way of the Contamination Coverage Endorsement) provides a total aggregate

limit of $100,000 for the underlying Clean-Up Costs. (Stipulated Facts, Doc. 38, at ¶¶ 21-23.)


PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT         Page 12
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 13 of 26



The Umbrella Policy does not list the Contamination Coverage Endorsement or its $100,000

sublimit in the Schedule of Underlying Insurance, and thus the “underlying insurance” exception

can never apply, meaning coverage is barred by the Pollution Exclusion. (See Ex. 3 to Stipulated

Facts, Doc. 38-3, at pg. 40.)

         JBBOC glosses over this issue and instead makes the conclusory statement—without

citing any policy language—that the “underlying insurance” exception applies simply because

the Contamination Coverage Endorsement is part of the Primary Policy (which in turn is listed

on the Schedule of Underlying Insurance). (Doc. 46 at 18-19.) JBBOC’s contention, however,

ignores and contradicts the key language of the exception: that the underlying claim must be

covered by “underlying insurance” at the limits shown in the schedule of “underlying

insurance.” Id. (emphasis added). (Ex. 3 to Stipulated Facts, Doc. 38-3, at pg. 40.)

         JBBOC’s interpretation that the exception applies so long as there is some underlying

coverage reads out of existence clear policy language and fails to read the policy as a whole—in

direct contradiction with Montana’s clear canons of insurance policy interpretation. As such

JBBOC does not and cannot offer this Court a reasonable interpretation of the Pollution

Exclusion. The exception plainly states that the Pollution Exclusion does not apply if the

underlying claim is covered by “‘underlying insurance’ at the limits shown in the schedule of

‘underlying insurance.’” Id. (emphasis added). Because the term “underlying insurance” is

immediately qualified by the phrase “at the limits shown in the schedule of ‘underlying

insurance,’” that phrase simply cannot be ignored and must be awarded its clear and logical

meaning. See Kilby Butte Colony, Inc. v. State Farm Mut. Auto. Ins. Co., 403 P.3d 664, 668

(Mont. 2017) (Montana courts read insurance policies as a whole and reconcile the policy’s

various parts to give each part meaning and effect). BITCO General’s interpretation of this


PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT         Page 13
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 14 of 26



language is the only one that gives effect to all of the words in the policy, and therefore should

be adopted by this Court.

         JBBOC admits that the Schedule of Underlying Insurance omits the Contamination

Coverage Endorsement and its sublimit, and that if the Contamination Coverage Endorsement

and its sublimit were listed, this dispute would not have arisen. (See Doc. 46 at 25-26.) This is

exactly the point—the pollution coverage and its sublimit are not listed, and therefore the

exception can never apply. JBBOC also suggests without evidence that the failure to list the

pollution coverage in the Schedule of Underlying Insurance was a mistake (Id. at 26), in fact, the

contents of the Schedule of Underlying Insurance demonstrate simply that BITCO did not agree

to sell, and JBBOC did not contract to buy, pollution coverage in the Umbrella Policy.

         Instead of focusing on the actual language of the Umbrella Policy—which is fatal to

JBBOC’s position—JBBOC makes a series of arguments that are factually and legally

unsupported, and that are irrelevant to the Court’s analysis of the relevant policy language.

         For example, JBBOC alleges that the Pollution Exclusion should not apply here because,

according to JBBOC, “the Parties bargained for pollution coverage as an integral component of

the BITCO Program,” and thus it would be “counterintuitive” to exclude pollution coverage from

the Umbrella Policy. (Doc. 46 at 19.) First, JBBOC has failed to provide any evidence in

support of these allegations. Second, the actual language contained in the policies is the only

evidence of what the parties bargained for and that language (including the limited pollution

coverage) demonstrates that JBBOC did not bargain for pollution coverage as an “integral”

component of the “BITCO Program.” Therefore, there is nothing “counter-intuitive” about the

Umbrella Policy excluding coverage for pollution liability.




PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT          Page 14
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 15 of 26



         Ignoring the actual terms of the Umbrella Policy, JBBOC also contends that its

interpretation is consistent with the “purpose of umbrella coverage” and the insured’s reasonable

expectation that the Umbrella Policy would provide “substantially higher limits” than the

Primary Policy’s Contamination Coverage Endorsement. (Id. at 18-19.) JBBOC fails to explain

how the “general purpose” of umbrella policies is relevant to the interpretation of the clear and

unambiguous terms of the BITCO Umbrella Policy. (See id.) Moreover, JBBOC does not

explain how the “general purpose” is somehow unmet by the BITCO policies, given that (1) the

Primary Policy’s limits are actually higher than the Umbrella Policy’s limits ($2 million in the

aggregate vs. $1 million in the aggregate), and (2) JBBOC bargained for pollution coverage only

with respect to the Primary Policy, and the limits for such coverage are much lower than the

limits for non-pollution liability ($100,000 in the aggregate vs. $2 million in the aggregate). (See

generally Doc. 38-2 and Doc. 38-3.)

C.       The Marjo Decision Is Irrelevant to this Action, as that Case Involved Distinguishing
         Facts and Did Not Address the Issues Raised in this Case

         JBBOC’s heavy reliance on Marjo—which JBBOC returns to in all three sections of its

brief—is perplexing considering that Marjo is factually inapposite and does not address any of

the issues raised in this Action. See BITCO General Ins. Corp. v. Marjo Operating Co., Inc., No.

CIV-14-1220-D, 2016 WL 3920467, at *1 (W.D. Oka., July 15, 2016).

         In Marjo, BITCO General issued a pollution liability policy (“Pollution Policy”) and an

umbrella policy to the insured. The umbrella policy contained the same pollution exclusion at

issue here, and it contained the same definition of “underlying insurance,” which the Marjo court

explained is a two-pronged definition encompassing either (1) coverage afforded under the

policies designated on the Schedule of Underlying Insurance located on the umbrella policy’s

declarations page, or (2) any other insurance that was available to the insured. Id. at * 4.

PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT          Page 15
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 16 of 26



However, unlike in this case, the underlying Pollution Policy in Marjo was not listed on the

umbrella policy’s Schedule of Underlying Insurance, and the underlying Pollution Policy’s entire

$1 million limits applied to the underlying pollution claim. Id. Therefore, the sole issue decided

in Marjo was whether the underlying Pollution Policy constituted “underlying insurance” under

the second prong of the definition of “underlying insurance.” Id. The Marjo Court ultimately

found that, even though the underlying Pollution Policy was not designated on the umbrella

policy’s Schedule of Underlying Insurance, it nevertheless constituted “underlying insurance”

because it was “other insurance available to the insured” at the time of the incident.         Id.

Therefore, the court concluded that the umbrella policy’s pollution exclusion did not apply. Id.

         The Marjo decision simply has no application here, as that case is factually inapposite

and did not address the primary issue in this Action. The issue decided in Marjo was whether a

separate underlying Pollution Policy that was not listed on the schedule of underlying insurance

(as opposed to an endorsement in an otherwise listed policy, as is the case here) constituted

“underlying insurance,” and even that analysis was limited to the second prong of the definition

of “underlying insurance.” That is not an issue here. As discussed above, the BITCO Primary

Policy constitutes “underlying insurance” because that policy is listed in the Umbrella Policy’s

Schedule of Underlying Insurance (and thus falls within the first prong of the definition of

“underlying insurance”). Rather, the issue here is whether that “underlying insurance” provides

coverage for the underlying claim “at the limits shown” in the Umbrella Policy’s Schedule of

Underlying Insurance, given that the “underlying insurance” at issue here contains an

endorsement with a sublimit. The Marjo Court simply did not and could not have addressed this

issue, given that the Pollution Policy in Marjo provided $1 million of coverage for the pollution

at issue and there was no sublimit at issue.


PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT          Page 16
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 17 of 26



         Therefore, the Marjo decision is irrelevant to this Action, and JBBOC’s contention that

Marjo addressed the “same issue” and the “same policy language” is a gross mischaracterization

of that case, which can be ignored.3

D.       The Doctrine of Ambiguity Has No Application to the Umbrella Policy and Its
         Pollution Exclusion

         Under Montana law, an insurance provision that is ambiguous is interpreted against the

insurer and in favor of the insured. Fisher v. State Farm Mut. Auto. Ins. Co., 305 P.3d 861, 865-

66 (Mont. 2013). An insurance contract is ambiguous if it is “‘reasonably subject to two

different interpretations.’” Id. Whether a provision of an insurance contract is “reasonably

susceptible to two different interpretations,” is determined from “the viewpoint of a consumer

with average intelligence, but untrained in the law or the insurance business.” Id. However, a

provision is not ambiguous “just because a claimant says so or just because the parties disagree

as to [its] meaning . . . .” Id. Accordingly, Montana courts have stated that courts should not

“‘seize upon certain and definite covenants expressed in plain English with violent hands, and

distort them so as to include a risk clearly excluded by the insurance contract.’” Id.

         In an attempt to circumvent an interpretation of the clear policy language that is relevant

to this dispute, JBBOC makes multiple strained attempts to create ambiguity where none exists.

As set forth below, JBBOC falls well short of meeting its burden on ambiguity.




3
  JBBOC also relies on the Marjo decision for its ambiguity argument, however the Marjo Court also did
not address the issue of ambiguity. Moreover, the Montana Supreme Court has held that another
jurisdiction’s interpretation of a policy provision does not demonstrate ambiguity. See Giacomelli v.
Scottsdale Ins. Co., 221 P.3d 666, 673 (Mont. 20019) (rejecting the insured’s argument that a split of
legal authority on the interpretation of an exclusion demonstrates ambiguity, and explaining that such a
rule is “inconsistent with the role of the court in determining whether a contract is ambiguous.”).



PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT            Page 17
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 18 of 26



         1.        The Pollution Exclusion’s Limitation of the Definition of “Underlying
                   Insurance” Is Facially Unambiguous and, in any Event, Is Irrelevant to this
                   Action

         The Definitions Section of the Umbrella Policy contains a two-prong definition of

“underlying insurance.” (Ex. 3 to Stipulated Facts, Doc. 38-3, at pg. 31.) In addition, the

Pollution Exclusion itself further limits the definition of “underlying insurance’” by stating that

“[t]he definition of ‘underlying insurance’ does not include insurance coverage afforded by:

         GENERAL LIABILITY – COVERAGE D. – LIMITED POLLUTION
         COVERAGE;

                                         *             *   *

(Id. at 40.)

         JBBOC contends that the reference to Coverage D as excluded in the definition of

“underlying insurance” creates an ambiguity as to “whether the Primary Policy’s [Contamination

Coverage] Endorsement is ‘underlying insurance.’” (Doc. 46 at 23.) In making this argument,

JBBOC twice misquotes the language above. JBBOC alleges that the definition of “underlying

coverage”—as opposed to “underlying insurance”—does not include insurance coverage

afforded by Coverage D. (Id. at 22, 23.) According to JBBOC, this language is somehow

confusing because the Primary Policy does not contain Coverage D. (Id.) As explained below,

JBBOC’s reliance on this language amounts to nothing more than a strained attempt to find an

ambiguity where none exists.

         First, there is no dispute as to whether JBBOC has “underlying insurance” that provides

coverage for the underlying Clean-Up Costs (subject to the $100,000 sublimit provided by the

Primary Policy’s Contamination Coverage Endorsement), therefore the Pollution Exclusion’s

reference to Coverage D (which was not included in the policy) is irrelevant here.



PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT            Page 18
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 19 of 26



         Second, even if there was a dispute as to the existence of “underlying insurance,” the

limitation of the definition of “underlying insurance” is facially clear and unambiguous. Under a

plain reading of the definition, it simply means that Coverage D (if included) does not constitute

“underlying insurance.”            The definition of “underlying insurance” cannot be reasonably

interpreted any other way.

         2.        The Title of the Pollution Exclusion’s Endorsement Does Not Create an
                   Ambiguity

         JBBOC contends that including the phrase “follow form” in the title of the exclusion

somehow means that the Umbrella Policy follows the Primary Policy. (Doc. 46 at 24-25.) This

is an unreasonable interpretation and unsupported by the language of the Pollution Exclusion

itself. The Pollution Exclusion—which includes the phrase “pollution exclusion” in the title—

clearly exists to exclude coverage for pollution (as set forth in detail in the first three paragraphs

of the exclusion). (See Ex. 3 to Stipulated Facts, Doc. 38-3, at pg. 40.) It would be wholly

unreasonable to read the Pollution Exclusion and conclude that the Umbrella Policy follows the

Primary Policy simply because the title of the Pollution Exclusion contains the phrase “follow

form.” This interpretation completely ignores the entire body of the exclusion itself. Most

relevantly, this interpretation ignores the key language of the Exclusion that clearly states that

the Exclusion does not apply only if the underlying claim is covered by “underlying insurance”

at the limits shown in the Umbrella Policy’s schedule of “underlying insurance.”                  See

Wadzinski v. Auto-Owners Ins. Co., 818 N.W.2d 819, 829 (Wisc. 2012) (rejecting the argument

that an exclusion provided in an endorsement to a “stand-alone” umbrella policy provided

“following form” coverage—even though the endorsement’s caption contained the phrase

“following form”—and stating that such argument made “little sense, as the term [“following



PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT              Page 19
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 20 of 26



form”] is one that is applied to policies as a whole, not to endorsements to a stand-alone

policy.”) (emphasis added).

         Moreover, even if the Pollution Exclusion was a “follow-form” endorsement, JBBOC’s

interpretation is still unreasonable given that the Exclusion contains its own clear limiting

language. Indeed, courts across the country interpreting actual “follow form” policies have

consistently held that a following-form clause in an excess policy incorporates the terms of the

underlying policy, “except to the extent that the [excess] contract by its own terms specifically

defines the scope of coverage differently, i.e., via an exclusion.” See, e.g., Haering v. Topa Ins.

Co., 244 Cal. App. 4th 725, 734-5 (2016) (“Any inconsistency or conflict between the provisions of

a following form excess policy and the provisions of an underlying primary policy is resolved by

applying the provisions of the excess policy.”), quoting Ostrager & Newman, Handbook on

Insurance Coverage Disputes, § 13.01 (17th ed. 2014) (“It is well settled that the obligations of

following form excess insurers are defined by the language of the underlying policies, except to

the extent that there is a conflict between the two policies, in which case, absent excess policy

language to the contrary, the wording of the excess policy will control.”); see also In re

Healthsouth Corp. Ins. Lit., 308 F. Supp. 2d 1253, 1282 (N.D. Ala. 2004) (“[a]s a general rule,

‘excess policies are typically following-form instruments that incorporate by reference the terms

of the underlying policies unless there is a specific term to the contrary in the excess policy.”)

(emphasis added).4

4
  The only case that JBBOC cites in support of its “follow form” argument is inapposite, as that case
involved the interpretation of a “follow-form” excess policy, not an exclusion that contained an
“underlying insurance” exception (or “follow form” exception). Moreover, that case—which applied
California law—did not address whether a “follow form” clause created an ambiguity. See Nat’l Union
Fire Ins. Co. v. Ready Pac Foods, Inc., 782 F. Supp. 2d 1047, 1053 (C.D. Cal. 2011) (internal citations
omitted).



PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT           Page 20
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 21 of 26



         3.        The Schedule of Underlying Insurance Does Not List the Primary Policy’s
                   Contamination Coverage Endorsement Because the Umbrella Policy Does
                   Not Follow the Contamination Coverage Endorsement

         As set forth above, the “underlying insurance” exception does not apply because the

Primary Policy does not provide $1 million in coverage for the Clean-Up Costs and the Umbrella

Policy does not list the Primary Policy’s Contamination Coverage Endorsement or its $100,000

sublimit on the Schedule of Underlying Insurance. (Supra III.B.2.) The Umbrella Policy’s

omission of the Primary Policy’s Contamination Coverage Endorsement (from the Schedule of

Underlying Insurance) does not create an ambiguity, but rather demonstrates a clear intent that

the Umbrella Policy does not follow that coverage.

E.       The Reasonable Expectations Doctrine Does Not Apply Because JBBOC’s Alleged
         Expectations Contradict the Clear and Unambiguous Terms of the Pollution
         Exclusion

         Similarly, JBBOC fails to demonstrate that the reasonable expectations doctrine applies

to invalidate the Pollution Exclusion. Under Montana law, the reasonable expectations doctrine

provides that the objectively reasonable expectations of an insured will be honored. Fisher v.

State Farm Mut. Auto. Ins. Co., 305 P.3d 861, 867 (Mont. 2013). However, expectations that are

contrary to a clear exclusion from coverage are not “objectively reasonable,” and thus the

doctrine does not apply if the terms of the policy at issue “clearly demonstrate an intent to

exclude coverage.” Id.

         As set forth above, the Pollution Exclusion applies to exclude coverage for the underlying

Clean-Up Costs, and JBBOC’s interpretation to the contrary ignores the clear and unambiguous

terms of the relevant terms of the Umbrella Policy (and its Pollution Exclusion). Therefore,

JBBOC’s alleged expectation that the Umbrella Policy would follow the Primary Policy’s




PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT          Page 21
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 22 of 26



Contamination Coverage Endorsement is “unreasonable” as a matter of law. See Giacomelli v.

Scottsdale Ins. Co., 221 P.3d 666, 676 (Mont. 20019)

         Moreover, the undisputed facts demonstrate that an average insured would not reasonably

expect for the Umbrella Policy to provide coverage for pollution liability. Nothing in Montana

law or public policy required JBBOC to obtain excess coverage for pollution liability.

Moreover, the Primary Policy form excludes coverage for pollution liability, but JBBOC

purchased pollution coverage for the Primary Policy via an additional endorsement. The limits

provided by that pollution coverage were a fraction of the limits provided by the Primary Policy

for non-pollution liability, a fact reflected in the premium paid for the additional pollution

coverage. (See Doc. 38-2 and Doc. 38-3.) JBBOC could have paid for additional pollution

coverage under either the Primary Policy, or it could have sought an umbrella policy that

provided pollution coverage in the marketplace, but it chose not to despite the fact that the

Umbrella Policy contains its own Pollution Exclusion. Therefore, nothing in the Umbrella

Policy or Montana law suggests that JBBOC had a reasonable expectation of coverage for

pollution liability under the Umbrella Policy. See Newbury, 184 P.3d at 1027 (stating that parties

to an insurance contract may include provisions that exclude coverage without violating public

policy if the exclusion applies to optional coverage, rather than mandatory coverage).

         JBBOC contends that it had an objectively reasonable expectation of coverage because

pollution is a major liability risk for JBBOC. (Doc. 46 at 27-28.) This is belied by the fact that

JBBOC only chose to obtain limited pollution coverage under the Primary Policy subject to a

$100,000 sub-limit. (See Doc. 38-2.) Moreover, Montana courts have rejected the reasonable

expectations doctrine in such circumstances. See, e.g., Giacomelli, 221 P.3d at 674 (where an

insured lessee of a horse race track sought coverage arising out of injuries to horse jockeys, the


PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT         Page 22
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 23 of 26



court held that the insured’s expectation that the CGL policy would cover injuries to jockeys was

not reasonable, because the exclusion unambiguously expressed an intent to exclude coverage

for jockeys injured while participating in horse races).

         In contrast, JBBOC cannot point to any case law that supports nullifying the Pollution

Exclusion. Indeed, some of the cases on which JBBOC relies declined to apply the reasonable

expectations doctrine, and all of JBBOC’s cases are factually inapposite in that they involve

completely different exclusions, they involve adhesion contracts, and/or the application of the

exclusion required the insured to be familiar with related statutes. See, e.g., Stonehocker v. Gulf

Ins. Co., 368 P.3d 1187, 1191 (Mont. 2016) (rejecting the insured’s argument argument that

there was a reasonable expectation that an employee was an “insured” under the employer’s

commercial auto policy, because a reasonable person would not take the fact that the insured

corporation engages in business of operating a guest ranch to mean that an entity other than a

corporation is insured under the policy); James v. Chicago Title Ins. Co., 339 P.3d 420, 424

(Mont. 2014) (rejecting insured’s argument that the reasonable expectations doctrine applied to

title insurance that covered loss arising out of an insured not having a “right of access”);

Transamerica Ins. Co. v. Royle, 656 P.2d 820, 824 (Mont. 1983) (addressing the issue of whether

an insurance policy’s household exclusion—which excluded coverage for injury to the insured’s

relative—was invalid because the policy was an adhesion contract and Montana law required

motorists to carry insurance against loss resulting from liability imposed by law for injury

suffered by any person); State Farm Mut. Auto. Ins. Co. v. Braun, 793 P.2d 253, 255-6 (Mont.

1990) (holding that an insurance provision that limited coverage to damages the insured was

“legally entitled to collect” was enforceable because a reasonable average insured is not going to

be aware that Canadian law restricts damages severely in relation to Montana law).


PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT          Page 23
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 24 of 26



         Finally, JBBOC’s claim that the Umbrella Policy is “confusing” simply because it

requires the reader to refer to several sections to understand the scope of coverage is absurd. It is

not hyperbole to state that practically every liability insurance policy requires reference to

definitions and schedules in order to determine what is covered. Moreover, BITCO General has

demonstrated above that the Umbrella Policy is clearly and unambiguously only subject to one

reasonable interpretation. See Fisher, 305 P.3d at 866-67 (rejecting the insured’s argument that a

family-member exclusion was not sufficiently clear and holding that the reasonable expectations

doctrine did not apply because “there is nothing unusual about a policy that requires the

insured to read the exclusion section, the definition section, and the declaration page to

determine the scope of coverage.”) (emphases added).

         Therefore, JBBOC has offered no basis in law or logic sufficient to meet its burden of

proving that the reasonable expectations doctrine applies in this case. Accordingly, the Pollution

Exclusion applies to bar coverage for the underlying Clean-Up Costs, and the Court must deny

JBBOC’s motion for summary judgment.

                                        IV.     CONCLUSION

         WHEREFORE, for the foregoing reasons, BITCO General respectfully requests that the

Court deny JBBOC’s Cross-Motion for Summary Judgment, and that the Court grant BITCO

General’s Cross-Motion for Summary Judgment and enter an order finding and declaring that

BITCO General has no duty to defend or indemnify JBBOC in connection with the Notice of

Violation or any action by the DEQ in connection with the pollution event described therein.


         DATED this 2nd day of August, 2019.


                                            /s/ Gustavo A. Otalvora
                                         John A. Husmann

PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT             Page 24
          Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 25 of 26



                                        Gustavo A. Otalvora
                                        BATESCAREY LLP
                                        191 N. Wacker
                                        Suite 2400
                                        Chicago, IL 60606
                                        Telephone: (312) 762-3100
                                        Facsimile: (312) 762-3200
                                        Email: jhusmann@batescarey.com
                                        Email: gotalvora@batescarey.com


                                           /s/ Jesse Beaudette
                                        Jesse Beaudette, Esq.
                                        Ryan T. Heuwinkel, Esq.
                                        BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
                                        283 West Front, Suite 201
                                        Post Office Box 7729
                                        Missoula, Montana 59807-7729
                                        Telephone: (406) 532-7800
                                        Facsimile: (406) 549-2253
                                        Email: mail@bebtlaw.com

                                        Attorneys for Plaintiff




PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT          Page 25
           Case 4:18-cv-00087-BMM Document 47 Filed 08/02/19 Page 26 of 26



                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(D)(2)(E)

        This brief complies with the type-volume limitation of Local Rule 7.1(d)(2)(E). This
brief contains 6,224 words, excluding the caption, table of contents, table of authorities,
certificate of compliance, and certificate of service.


                                        CERTIFICATE OF SERVICE

        I, the undersigned, a representative of the law firm of BatesCarey LLP, hereby certify
that I served a true and complete copy of the foregoing Response in Opposition to JBBOC’s
Cross-Motion for Summary Judgment on the following persons by way of the CM/ECF filing
system:

           1.      Clerk, U.S. District Court

           2.      James G. Hunt
                   HUNT LAW FIRM
                   310 E. Broadway St.
                   Helena, MT 59601

           3.      Gregory S. Munro
                   Attorney at Law
                   3343 Hollis St.
                   Missoula, MT 59801

                   Attorneys for Defendant J. Burns Brown Operating Co.

           DATED this 2nd day of August, 2019.


                                               /s/ Gustavo A. Otalvora
                                            John A. Husmann
                                            Gustavo A. Otalvora
                                            BATESCAREY LLP
                                            191 N. Wacker
                                            Suite 2400
                                            Chicago, IL 60606
                                            Telephone: (312) 762-3100
                                            Facsimile: (312) 762-3200
                                            Email: jhusmann@batescarey.com
                                            Email: gotalvora@batescarey.com

                                            Attorneys for Plaintiff
 2251932




PLAINTIFF’S RESPONSE IN OPPOSITION TO
CROSS-MOTION FOR SUMMARY JUDGMENT               Page 26
